Citation Nr: 1829159	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  12-02 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the Board at a May 2015 hearing conducted via videoconference.  A transcript of the hearing is included in the claims file.

This case was previously before the Board in August 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's left ankle disability has been manifested by actual pain with moderate limitation of motion and instability of the left ankle joint; the left ankle disability does not more nearly approximate marked limitation of motion nor is ankylosis of the joint present.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the service-connected left ankle disability are not met.  38 U.S.C. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5271.





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the current appeal has been previously remanded in August 2015.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Left Ankle Disability

The Veteran's left ankle disability has been evaluated as 10 percent disabling throughout the appeal period pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, pertaining to limitation of motion of the left ankle.  The Veteran asserts a higher evaluation is warranted throughout the appeal period.

Diagnostic Code 5271 provides for a 10 percent evaluation when the limitation of motion of the ankle is moderate, and a 20 percent evaluation when limitation of motion is marked.  

Ankle ankylosis in plantar flexion of less than 30 degrees is assigned a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Evaluations of 30 and 40 percent are warranted when there is ankylosis of the ankle in plantar flexion greater than 30 degrees, in dorsiflexion between 0 and 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Id.  Separate rating criteria are available for astragalectomy, os calcis, malunion or the astragalus, and ankylosis of the subastragalar or tarsal joint, but as the Veteran has not at any time been shown to have these disorders, these rating criteria will not be considered at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274.

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Turning to the record, the Veteran was provided a VA examination in October 2011, at which he described worsening pain resulting in difficulty tolerating prolonged standing and walking.  He also endorsed subjective symptoms of weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, deformity, and tenderness, but denied redness, drainage, effusion, subluxation, and dislocation.  Range of motion testing revealed dorsiflexion limited to 15 degrees and plantar flexion limited to 35 degrees of motion.  Motion of the left ankle was not additionally limited by pain, fatigue, lack or endurance, or incoordination after repetitive use.

At a December 2016 VA examination, the Veteran reported throbbing pain at the end of most days due to walking at work.  During flare-ups, he described pain at every step, with popping.  Range of motion testing revealed dorsiflexion limited to 10 degrees and plantar flexion limited to 20 degrees of motion.  Motion of the left ankle was not additionally limited by pain, fatigue, lack or endurance, or incoordination after observed repetitive use.  While the examiner indicated limitation of functional ability with repeated use over time and flare-ups, it was not possible to reproduce limitation of function at the time of the examination.  Muscle strength was normal on plantar flexion and 4/5 (active movement against some resistance) on dorsiflexion.  Finally, left ankle instability was suspected, but there was no laxity upon anterior drawer or talar tilt testing.

The Board has also reviewed relevant VA treatment records generated throughout the appeal period.  Significantly, the Veteran repeatedly complained of left ankle pain, and was referred for physical therapy to treat his left ankle disability.  VA physical therapy notes from January through March 2017 indicate active ranges of motion of 10 degrees of dorsiflexion and 40 degrees of plantar flexion.  

Based on the evidence discussed above, as well as a comprehensive review of all other evidence of record, the objective findings on clinical examination show the left ankle more nearly approximates the assigned 10 percent evaluation.  The Board does not dispute that the Veteran has experienced lateral instability in the left ankle at times during the appeal period.  Although the Veteran has stated that he has pain and instability in his left ankle, he has exhibited no less than half of normal motion for either dorsiflexion or plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  Moreover, the Board notes VA treatment records do not show that more severe symptomatology is manifested by the service-connected left ankle disability.  Accordingly, the Board does not find that the Veteran's left ankle has more nearly approximated "marked" limitation of motion or ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271.

The Board acknowledges the Veteran's complaints of pain through his ranges of motion.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the left ankle to levels beyond those discussed above and, as such, does not serve as a basis for an increased evaluation at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected left knee disability at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to this portion of the appeal.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As a preponderance of the evidence is against an increased evaluation this rule does not apply and the claim must be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for the service-connected left ankle disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


